Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication filed on 12/09/2020.

Terminal Disclaimer
The terminal disclaimer filed on 12/09/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,548,043 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
The terminal disclaimer filed on 12/09/2020 has overcome the previous double patenting rejection of the claims. Therefore, the double patenting rejection is withdrawn.
The amendment filed on 12/09/2020 has overcome the previous objection of the claims. Therefore, the objection has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The application is related to user’s beam management, where user determines recommended beam quality measurement configuration based, at least in part, on the 
Prior art reference Wei (et al. US 2017/0230849) discloses method, UE, BS and system for enhancing reliability of wireless communication, where the UE measures beam quality according at least to trigger event and periodic. Prior art reference failed to teach or disclose  perform one or more beam quality measurements; transmit, to a base station serving the UE, a recommended beam quality measurement configuration, wherein the recommended beam quality measurement configuration is based, at least in part, on the one or more beam quality measurements; and receive instructions regarding the recommended beam quality measurement configuration, wherein the instructions are based, at least in part, on the recommended beam quality measurement configuration. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAHEL GUARINO/Primary Examiner, Art Unit 2631